If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     September 24, 2020
               Plaintiff-Appellee,

v                                                                    No. 339117
                                                                     Wayne Circuit Court
NADEEM YOUSAF RAJPUT,                                                LC No. 16-008073-01-FC

               Defendant-Appellant.


                                          ON REMAND


Before: MURRAY, C.J., and BORRELLO and RONAYNE KRAUSE, JJ.

RONAYNE KRAUSE, J. (concurring in part and dissenting in part)

        I fully concur with the majority’s analysis and conclusions regarding the admissibility and
significance of Pierre Carr’s testimony about Dewayne Clay’s statement to the victim via
telephone during the vehicular chase. Although we have been ordered by our Supreme Court to
consider whether the absence of a self-defense instruction was harmless beyond a reasonable
doubt, I would conclude that the resolution of the evidentiary issue is outcome-determinative and
renders consideration of defendant’s self-defense instruction irrelevant. To the extent we are
nevertheless required to engage in the exercise, I respectfully disagree with the majority’s analysis
of the self-defense instruction issue.

        First, I would refrain from discussing whether the instruction should have been given to
the jury, because our Supreme Court has already made that determination. Secondly, I am not
persuaded that the absence of the instruction, on the evidence and argument presented to the jury
previously, was not harmless beyond a reasonable doubt. Notably, the trial court properly
instructed the jury on “mere presence” and told the jury that it could not convict defendant if it
believed that defendant had neither encouraged nor assisted “Haus” in committing the shooting.
Defendant denied even knowing that Haus had a gun. If the jury substantively believed defendant
that (1) he did not have a gun and did not know about Haus’s gun, (2) he only pursued the victim
to find out who shot at him, and (3) the shooting only occurred because Haus reacted to the victim
producing a gun; then the jury could not have convicted defendant as a principal and would have


                                                -1-
been required to acquit him on “mere presence” grounds because he did nothing to encourage the
shooting. I would find that the absence of the self-defense instruction was, under the circumstances
of the prior trial, harmless beyond a reasonable doubt, because the jury necessarily made factual
determinations that would have been inconsistent with a finding of self-defense.

       Because defendant is otherwise entitled to a new trial, our Supreme Court has already
determined that he would be entitled to an instruction on self-defense, and the constellation of
evidence to be presented to the jury on retrial will almost certainly be different, it is irrelevant
whether the lack of a self-defense instruction at defendant’s first trial was harmless. I fully concur
with the result reached by the majority, albeit solely on the basis of the omission of Carr’s
testimony regarding Clay’s statement.

                                                              /s/ Amy Ronayne Krause




                                                 -2-